DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	“wherein the molar ratio of the maximum amount of the acid to the content of the reactive metal is 1.5 or “wherein the molar ratioof the acid to the  reactive metal is 1.5 or higher”
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by US 20180187060 A1 to Okura or, in the alternative, under 35 U.S.C. 103 as obvious over US 20180187060 A1 to Okura
Okura discloses:
1. a downhole tool comprising: 
a first member made of a reactive metal; and 
a second member made of a degradable resin composition promoting degradation of the reactive metal, 
the degradable resin composition containing a degradable resin producing an acid by degradation, (Abstract)
wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.0 or higher ([0049], it is believed the mass ratios disclosed (1:99, 99:1) overlap the claimed range.)
However if one where to argue that Okura fails to explicitly disclose wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.0 or higher.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the components such that wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.0 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
2. (Original) The downhole tool according to claim 1, wherein the degradable resin is an aliphatic polyester. [0033]
3. (Original) The downhole tool according to claim 2, wherein the aliphatic polyester is at least one selected from the group consisting of polyglycolic acids, polylactic acids, and copolymers of a glycolic acid and a lactic acid. [0034]
4. (Previously Presented) The downhole tool according to claim 1, wherein the reactive metal is a single substance of a base metal element or an alloy containing the base metal element as a main component. [0028]
5. (Previously Presented) The downhole tool according to claim 1, wherein the reactive metal is a single substance of at least one metal selected from the group consisting of magnesium, aluminum, and calcium; or an alloy containing the metal as a main component. [0029]
6. (Currently Amended) The downhole tool according to claim 1, wherein the downhole tool is a plug comprising a slip of the first member. [0057-0058]
7. (Previously Presented) A method for well drilling using a downhole tool, wherein the downhole tool described in claim I is used as the downhole tool. (Abstract, [0077] Claim 27).
8.  The downhole tool according to claim 1, wherein the molar ratio of the maximum amount of the acid to the content of the reactive metal is 1.5 or higher. ([0049], it is believed the mass ratios disclosed overlap the claimed range.
However if one where to argue that Okura fails to explicitly disclose wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.5 or higher.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the components such that wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.5 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
9. The downhole tool according to claim 1, wherein the molar ratio of the maximum amount of the acid to the content of the reactive metal is 1.8 or higher. ([0049], it is believed the mass ratios disclosed overlap the claimed range.
However if one where to argue that Okura fails to explicitly disclose wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.8 or higher.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the components such that wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.8 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10:  Okura discloses wherein a weight loss rate of the reactive metal in 1 L of a 0.05% KCl aqueous solution at 121 0C is 347 to 435 mg/cm2/day, and the weight loss rate of the reactive metal is calculated by average of weight loss rate at a holding time from 0 to 10 hours. (Since Okura has discloses mass ratios of (1:99, 99:1) one of the compositions in the range disclosed is believed to meet the claimed limitation.
However if one where to argue that Okura fails to explicitly disclose wherein a weight loss rate of the reactive metal in 1 L of a 0.05% KCl aqueous solution at 121 0C is 347 to 435 mg/cm2/day, and the weight loss rate of the reactive metal is calculated by average of weight loss rate at a holding time from 0 to 10 hours, Okura discloses  mass ratios of (1:99, 99:1) and that it is possible to design the degradation times by adjustment of the composition, to an intended function.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to  have designed composition of the degradable resin composition and the reactive metal, such that the average of weight loss rate of the metal at 1 L of a 0.05% KCl aqueous solution at 121 0C is 347 to 435 mg/cm2/day, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s amendments and arguments, dated 12/15/2021, have been considered and have overcome the rejection in the last office action.  A new grounds or rejection is presented, see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/          Primary Examiner, Art Unit 3674